Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Examiner’s Amendment 
In response to communication with applicant’s correspondent of record, Spencer Gibbs, Reg# 51,731, the application has been amended as follows: 
Amendments to the Claims:
1.    (Currently Amended) A method of processing browser sessions in a telecommunications network, the method comprising:
receiving, from a subscriber client device in a plurality of subscriber client devices each having an associated subscriber, a browser session request, the telecommunications network comprising a service provider network operated by a service provider responsible for providing telecommunications services to the plurality of subscriber client devices, the service provider network comprising a subscriber profile database containing subscriber profile data specific to each subscriber client device or associated subscriber, wherein the browser session request is received at an intermediate entity in the service provider network;
at the intermediate entity in the service provider network, transmitting the browser session request to a server entity located inside or outside the service provider network;
at the intermediate entity in the service provider network, receiving, from the server entity, a browser session response in relation to the transmitted browser session request;
at the intermediate entity in the service provider network, transmitting the browser session response to the subscriber client device;
intermediate entity in the service provider network, performing a lookup in the subscriber profile database for the subscriber client device in the plurality of subscriber client devices or the associated subscriber; and
at the intermediate entity in the service provider network, modifying, prior to the respective transmittal, at least one of the browser session request and the browser session response according to the results of the lookup;
wherein the modification is further performed according to one or more browser session processing modification rules;
wherein the subscriber profile database is remotely configurable; and wherein the method comprises, in response to receipt of a subscriber profile database configuration message, remotely configuring the subscriber profile database, wherein the subscriber profile database configuration message that is used to remotely configure the subscriber profile database is received from a subscriber profile database administration entity located outside the service provider network, and wherein the subscriber profile database administration entity is an entity other than the plurality of subscriber client devices.

19.    (Currently Amended) An apparatus for use in processing browser sessions in a telecommunications network, the apparatus comprising at least one physical processor, and at least one memory including computer program code, the at least one memory and the computer program code being configured to, with the at least one physical processor, cause the apparatus at least to:
receive, from a subscriber client device in a plurality of subscriber client devices each having an associated subscriber, a browser session request, the telecommunications network intermediate entity in the service provider network;
at the intermediate entity in the service provider network, transmit the browser session request to a server entity located inside or outside the service provider network;
at the intermediate entity in the service provider network, receive, from the server entity, a browser session response in relation to the transmitted browser session request;
at the intermediate entity in the service provider network, transmit the browser session response to the subscriber client device;
at the intermediate entity in the service provider network, perform a lookup in the subscriber profile database for the subscriber client device in the plurality of subscriber client devices or the associated subscriber; and
at the intermediate entity in the service provider network, modify, prior to the respective transmittal, at least one of the browser session request and the browser session response according to the results of the lookup;
wherein the modification is further performed according to one or more browser session processing modification rules;
wherein the subscriber profile database is remotely configurable; and wherein the at least one memory and the computer program code are further configured to, with the at least one processor, cause the apparatus to: in response to receipt of a subscriber profile database configuration message, remotely configure the subscriber profile database, wherein the 

20. (Currently Amended) A non-transitory computer readable storage medium having computer readable instructions stored thereon, the computer readable instructions being executable by a computerized device to cause the computerized device to perform a method of processing browser sessions in a telecommunications network the method comprising:
receiving, from a subscriber client device in a plurality of subscriber client devices each having an associated subscriber, a browser session request, the telecommunications network comprising a service provider network operated by a service provider responsible for providing telecommunications services to the plurality of subscriber client devices, the service provider network comprising a subscriber profile database containing subscriber profile data specific to each subscriber client device or associated subscriber, wherein the browser session request is received at an intermediate entity in the service provider network;
at the intermediate entity in the service provider network, transmitting the browser session request to a server entity located inside or outside the service provider network;
at the intermediate entity in the service provider network, receiving, from the server entity, a browser session response in relation to the transmitted browser session request;
at the intermediate entity in the service provider network, transmitting the browser session response to the subscriber client device;
intermediate entity in the service provider network, performing a lookup in the subscriber profile database for the subscriber client device in the plurality of subscriber client devices or the associated subscriber; and
at the intermediate entity in the service provider network, modifying, prior to the respective transmittal, at least one of the browser session request and the browser session response according to the results of the lookup;
wherein the modification is further performed according to one or more browser session processing modification rules;
wherein the subscriber profile database is remotely configurable; and wherein the method further comprises: in response to receipt of a subscriber profile database configuration message, remotely configuring the subscriber profile database, wherein the subscriber profile database configuration message that is used to remotely configure the subscriber profile database is received from a subscriber profile database administration entity located outside the service provider network, and wherein the subscriber profile database administration entity is an entity other than the plurality of subscriber client devices.

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
 The prior art of record fails to teach or fairly suggest using an intermediate entity implemented in a service provider network for communication between a subscribing client and a separate network device for transmitting the browser session request to a server entity located inside or outside the service provider network, transmitting a received browser session response to the subscriber client device, modifying browser session modification rules, prior to the  subscriber client devices, in the specific manner and combinations recited in claims 1-20.  
The closest related prior art are cited to state the general state of the art and are not considered to teach the distinguishing features noted above. The prior art includes:
(i) 	US Pat Beyer et al (US 8,365,244), which teaches modification of web browsing services;
(ii) 	US PG Pub Kamat et al (US 2013/0315241), which discloses modifying HTTP sessions, including request/response messages;
(iii) 	NPL document "Handling The Client Request: HTTP Request Headers" –Prentice Hall and Sun Microsystems, 06/2010; and
(iv)	NPL document "Secure Session Management With Cookies for Web Applications" –Chris Palmer, iSec Partners, 09/10/2008.

After thorough review of related prior art, the application has been deemed allowable because of the limitations of using an intermediate entity implemented in a service provider network for communication between a subscribing client and a separate network device for  subscriber client devices, recited in the specific manner and combinations recited within the claims. Upon an extensive search and review, none of the cited prior art taught the specified limitation or provided language for the specified limitations.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Randy A. Scott whose telephone number is (571) 272-3797. The examiner can normally be reached on Monday-Thursday 7:30 am-5:00 pm, second Fridays 7:30 am-4pm.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/RANDY A SCOTT/Primary Examiner, Art Unit 2439                                                                                                                                                                                                                                                                                                                                                                                                               20210618




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Randy A. Scott whose telephone number is (571) 272-3797. The examiner can normally be reached on Monday-Thursday 7:30 am-5:00 pm, second Fridays 7:30 am-4pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Luu Pham can be reached on (571) 270-5002. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/RANDY A SCOTT/Primary Examiner, Art Unit 2439                                                                                                                                                                                                        20210608